Case: 3:20-mj-00093-MJN Doc #: 1 Filed: 02/20/20 Page: 1 of 3 PAGEID #: 1

 

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT & en ae

 

£8 29 AN 9

 

 

 

for the
U& gu. oi x
Southern District of Ohio SA tris (Bley ro
United States of America ) Cpe Ase
Gabriel Michael Schramm ee 2 oe
)
)
) HAF. iMAN
Defendant(s) MICHAEL J. NEW
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2/18/2020 in the county of Montgomery in the
Southern District of Ohio . the defendant(s) violated:
Code Section Offense Description
18 USC s. 922(g)(1) felon in possession of a firearm

This criminal complaint is based on these facts:

See Attached Affidavit of Mollie M. Hamby

@ Continued on the attached sheet.

yeti Todos

G omplaingr it's Sighature U

Mollie M. Hamby, TFO of the FBI
= CORR and title

 

  

Sworn to before me and signed in my presence. iP, Ss

Date: _ _ 24 20)200 sv ayia

  

 

Judge's signature: |

City and state: Dayton, Ohio Michael J. Newman, US Magistrate Judge
__ Printed name aadititle

 

 
Case: 3:20-mj-00093-MJN Doc #: 1 Filed: 02/20/20 Page: 2 of 3 PAGEID #: 2

AFFIDAVIT

Mollie M. Hamby, a Task Force Officer for the Federal Bureau of Investigation (“FBI”) and City of

Dayton
follows:

Mo

Police Department officer (hereinafter referred to as the “atfiant”) being duly sworn, deposes as
INTRODUCTION

Your Affiant has been employed in law enforcement for the past seventeen years. I currently
serve as an officer with the Dayton Police Department. In approximately October 2019, I became
a Task Force Officer with the FBI Safe Streets Task Force. Since 2011, I have been dedicated to
the investigation of narcotics, firearms and gang offenses. | have been involved in firearm-related
arrests, executed search warrants that resulted in the seizure of narcotics and firearms,
participated in undercover narcotics purchases, and supervised the activities of informants who
have provided information and assistance resulting in narcotics purchases.

This affidavit is made in support of a criminal complaint against, and an arrest warrant for,
Gabriel Michael Schramm (“SCHRAMM”) for a violation of 18 U.S.C. § 922(g)(1) (felon in
possession of a firearm). This affidavit does not contain all information known to me regarding
this alleged offense, but only those facts necessary to establish probable cause.

FACTS

On or about February 18, 2020, Detective Jeremy Stewart was working in uniform as a one unit
crew, operating a marked cruiser. At approximately 1940 hours, he was parked at Marathon Gas
Station, located at 1845 North Main Street, Dayton, Ohio 45405. He observed a silver Saturn Ion
with Ohio license plate “HLZ5670” traveling east on Ridge Avenue from North Main Street. This
vehicle turned south onto Oakley Place and the headlights of the vehicle turned off as the vehicle
continued traveling down the road.

Detective Stewart drove down the alley and observed 2/18/2020this vehicle backed into a parking
spot at 15 Oakley Place. As soon as his marked cruiser came into view of this vehicle the vehicle
accelerated at an excessive rate north towards Ridge Avenue. This vehicle travelled east on Ridge
Avenue, passing in front of Detective Stewart’s marked cruiser. Detective Stewart observed this
vehicle was occupied by two black males and the vehicle did not have a rear license plate light.

As the vehicle approached Riverside Drive Detective Stewart initiated a traffic stop. The vehicle
slowed down several times and began pulling to the curb but did not stop. The vehicle turned south
onto Riverside Drive and came to a stop as it approached Mary Avenue. The front passenger door
opened and a black male, later identified as SCHRAMM, exited the vehicle and fled on foot through
a vacant field. As Detective Stewart chased after SCHRAMM he noticed SCHRAMM was running
awkardly and holding his front waistband with both hands. Through Detective Stewart’s training
and experience it was immediately apparent SCHRAMM possibly had a firearm.

During the foot pursuit Detective Stewart deployed his K9 partner, Weston, from his marked cruiser
and gave the command to apprehend SCHRAMM. With the assistance of K9 Weston, Detective
Stewart apprehended SCHRAMM. While K9 Weston had hold of SCHRAMM’S left arm and
Detective Stewart had hold of his right arm, Detective Stewart gave verbal orders for SCHRAMM
to place his hands behind his back and roll over on to his stomach. SCHRAMM said he had a loaded
firearm in his pants. He was handcuffed and placed under arrest.
Case: 3:20-mj-00093-MJN Doc #: 1 Filed: 02/20/20 Page: 3 of 3 PAGEID #: 3

5. Detectives Erick Hamby and Brandon Harden assisted Detective Stewart with recovering the
firearm from SCHRAMM’S person. A loaded black SAR ARMS 9mm handgun, bearing serial
number T110216C03253, was recovered from inside SCHRAMM’S pants. The firearm was loaded
with one round in the chamber and an additional 14 rounds in the magazine. SCHRAMM was also
found to be in possession of approximately 20 grams of marijuana. These items were collected as
evidence and tagged into the property room with a request to be sent to the Miami Valley Regional
Crime Laboratory for testing. SCHRAMM was treated at Grandview Hospital. Once released he
was transported to Montgomery County Jail.

6. Ihave reviewed conviction documents from the Hamilton County, Ohio, Clerk of Courts indicating
that SCHRAMM has been previously convicted of the following felony offense, which was
punishable by a term of imprisonment exceeding one year, namely:

a. On or about February 22, 2016, in the Hamilton County, Ohio Court of Common Pleas, case
number C/15/CRA/19001 (Common Pleas Case Number B 1504020-A), of “Robbery”.

7. I have reviewed conviction documents from the Montgomery County, Ohio, Clerk of Courts
indicating that SCHRAMM has been previously convicted of the following felony offense, which
was punishable by a term of imprisonment exceeding one year, namely:

a. On or about August 19, 2019, in the Montgomery County, Ohio Court of Common Pleas,
case number 2019 CR 02046/2, of “Having Weapons While Under Disability”.

8. Special Agent Christopher Reed of the Bureau of Alcohol, Tobacco, Firearms, and Explosives,
who specializes in identifying firearms and their origin/place of manufacture, has advised that
SAR ARMS firearms are not manufactured in Ohio; as such, the SAR ARMS firearm recovered
in this case moved in interstate commerce.

9. Based on the above mentioned facts, I assert that there is probable cause to believe that
SCHRAMM violated 18 U.S.C. § 922(g)(1) (felon in possession of a firearm).

Further your Affiant sayeth naught.

\ i¢ M. Hamby, vy Force see j

Federal Bureau of Investigation

rh

Subscribed“and sworn forbefore me this 2B, of February, 2020.

NX e

Honorable Michael Newman
United States Magistrate Judge”
